Citation Nr: 1736367	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2012 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen previously denied claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a skin disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development on these matters is warranted.

As evidence of record reflects that the Veteran received VA medical treatment for his claimed disorders from VA Medical Centers (VAMC) in West Palm Beach, Florida, and West Haven, Connecticut, all pertinent VA treatment records should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, all identified private treatment records should be obtained and associated with the record.  Here, in private treatment records dated in 2011 and 2012, the Veteran's private physician, R. L., M. D., noted that he made referrals for Dermatology as well as Ear, Nose and Throat (ENT) specialists for the Veteran related to his claimed disorders.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records pertaining to the Veteran's claimed bilateral hearing loss, tinnitus, and skin disorders from West Haven VAMC for the period from October 1962 to the present and from West Palm Beach VAMC for the period from June 2004 to the present.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include private treatment records from Dermatology and ENT specialist referrals made by R. L., M. D. as well as any pertinent treatment records from R. L., M. D. dated from August 2012 to the present.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed hearing loss, tinnitus, and skin disorders.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

